In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-1641
EVGUENIA GONTCHAROVA and KSENIA KIDANOVA,
                                                     Petitioners,
                              v.

JOHN D. ASHCROFT,
                                                     Respondent.

                        ____________
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                 Nos. A77 856 642 & A77 856 643
                        ____________
   ARGUED MAY 19, 2004—DECIDED SEPTEMBER 29, 2004
                    ____________



  Before CUDAHY, RIPPLE, and WILLIAMS, Circuit Judges.
  CUDAHY, Circuit Judge. The question in this asylum case
is whether the immigration judge properly applied the
“corroboration rule,” under which an asylum applicant may
be required to present evidence corroborating her testimony
even when that testimony is deemed credible. The test, as
set forth by the Board of Immigration Appeals, hinges on
whether it is “reasonable to expect” the applicant to produce
particular pieces of evidence. Because we conclude that the
rule was unreasonably applied in this case, we grant the
petition for review.
 The petitioners, Evguenia Gontcharova and her daughter
Ksenia Kidanova, are from Kaliningrad, the westernmost
2                                                No. 03-1641

province of Russia. They arrived in the United States in
August 1998 as visitors. A year later, they applied for asy-
lum and withholding of deportation, claiming that they were
persecuted in Kaliningrad because of the whistleblowing
activities of Evguenia’s husband, Andrei Kidanov.
  According to the narrative accompanying Evguenia’s and
Ksenia’s asylum application, their family was targeted for
persecution after Andrei, a tax inspector, discovered evidence
of widespread corruption involving the appropriation of public
resources by a firm with close ties to the province’s gover-
nor. In the face of his agency’s unwillingness to pursue an
investigation, Andrei made copies of the incriminating docu-
ments and hid them at the home of his sister, Lena. Andrei’s
repeated efforts to draw attention to the corruption led to
threats against him and his family, raids on his home, and
his eventual involuntary commitment to a mental hospital
as an alleged schizophrenic.
  Earlier, Andrei had discussed his findings with his wife,
Evguenia. While Andrei was hospitalized, she and Lena con-
tinued trying to publicize the situation, and they succeeded
in getting a story published in a local opposition newspaper.
Soon after that, the newspaper’s offices were destroyed by
arson and its editor was severely beaten. Evguenia’s family
was also targeted: a motorcycle ran her son Vladislav down,
breaking his legs, and an anonymous caller told her that
her daughter might suffer a similar attack.
   At Andrei’s request, Evguenia and Ksenia left Kaliningrad
in August 1998, entering the United States on tourist visas.
(Andrei and Vladislav were both still hospitalized.) Evguenia
hoped that the situation in Kaliningrad would eventually
return to normal, but instead things got worse. Andrei was
released from the hospital, only to be discovered dead a few
months later. His body was found doused in vodka on the
floor of his sister Lena’s home, which suggested to Evguenia
that he had been attacked—an anonymous caller had
No. 03-1641                                                  3

earlier threatened her that an assailant might exploit her
husband’s weak heart by “pour[ing] a glass of vodka into
him and he will be done.” Soon after Andrei’s death, his sister
Lena was found hanging from a noose. Other family
members met comparable fates: Lena’s husband was arrested
and imprisoned, and Vladislav disappeared altogether.
   At their asylum hearing, Evguenia and Ksenia testified
concerning the events described in their application and sub-
mitted background documentation concerning the political
conditions and the widespread corruption in Kaliningrad.
They also submitted several documents pertaining to their
specific situation, including: (1) Andrei Kidanov’s death cer-
tificate, identifying the cause of death as “alcoholic cardio-
myopathy”; (2) a formal request from the Federal Tax Police
for an evaluation of Andrei’s professional fitness from the
“VTEK Commission” (apparently some sort of ethics review
board); and (3) a letter from Irina Bulatova, a former co-
worker of Andrei’s who still lived in Kaliningrad.
  During Evguenia’s and Ksenia’s asylum hearing, the im-
migration judge occasionally expressed skepticism about
their story of persecution. Nevertheless, the IJ found that
their testimony was consistent with their written statement,
and that the background information they provided ade-
quately established the existence of widespread corruption.
The IJ did not, however, make an explicit finding as to
whether the testimony was credible. Instead, his analysis
focused on the lack of evidence corroborating their claims,
specifically their claim that Andrei was killed because of his
efforts to expose governmental corruption. The IJ explained
why he considered the documents they provided to be
inadequate:
    With the exception of [the letter from Irina Bulatova],
    there is no evidence to indicate that [Mr. Kidanov] was
    employed [by the Russian] Internal Revenue Service. A
    review of the letter generally mentions Mr. Kidanov’s
4                                                 No. 03-1641

    death. There is not enough information, assuming the
    contents of the letter to be entirely true, to support the
    assertion that Mr. Kidanov was murdered because of
    his involvement in the investigation.
The IJ went on to identify the kinds of documents he ex-
pected:
    There are no documents from the tax service, there are
    no documents from the governor’s office, there are no
    statements other than the one previously mentioned
    from any other co-workers, no affidavits from friends,
    no affidavits from acquaintances. . . . [T]here are no
    documents to show that [Mr. Kidanov] himself was
    hospitalized.
The IJ also expressed concern about the absence of documents
corroborating the allegedly suspicious circumstances in
which Andrei and his sister died:
    The only document which appears in the file relative to
    his death is the actual death certificate . . . which simply
    shows the cause of death as “alcoholic cardiomyopathy.”
    There is no other reference to the circumstances sur-
    rounding his death or the suspicious manner in which
    Ms. Gontcharova believes he died.
    Ms. Gontcharova has made [the] claim that Mr. Kidanov’s
    sister also met with foul play, that she was found hang-
    ing. There is no letter, newspaper article; there is no
    document which supports that.
Finally, the IJ was troubled that the petitioners had not
presented testimony from a woman Evguenia knew from
Kaliningrad who now lived in Chicago, a former neighbor
named Irina Bongarenko (the woman, incidentally, who had
brought Evguenia her husband’s death certificate).
 Evguenia offered explanations for failing to produce doc-
uments that may have been available to her: when she left
Kaliningrad in August 1998, she was fleeing from what she
No. 03-1641                                                  5

considered an imminent danger of assault, so she did not
have time to gather documentation. She also had not
originally intended to apply for asylum, hoping instead that
the situation in Kaliningrad would eventually return to
normal and she could return safely. She further suggested
that the people she knew back home were themselves fear-
ful of government retaliation, and it was therefore difficult
to ask them to help her obtain sensitive documents.
  The IJ did not address these explanations when he gave
his decision, but simply concluded that Evguenia and Ksenia
failed to meet their burden of proof—that they “should have
provided more specific documentation in order to specifically
corroborate their claim to persecution.” The IJ therefore de-
nied their requests for asylum and withholding of deporta-
tion but granted them voluntary departure. The Board of
Immigration Appeals affirmed without comment.
  The petitioners now argue that the IJ misapplied the BIA’s
so-called “corroboration rule.” The rule is based on the BIA’s
interpretation of 8 C.F.R. § 208.13(a), which provides that
for purposes of establishing eligibility for asylum, “[t]he
testimony of the applicant, if credible, may be sufficient to
sustain [her] burden of proof without corroboration.” Al-
though on its face this regulation establishes a condition
under which corroboration is not necessary, the BIA has in-
terpreted the phrase “may be sufficient” to mean that the
applicant’s testimony, though credible, will not always be
sufficient.
  In the case of In re S-M-J-, 21 I. & N. Dec. 722 (BIA 1997),
the BIA defined the circumstances under which such testi-
mony must be corroborated. Distinguishing between claims
that rely on general country conditions and claims that are
based on particular experiences of persecution, the BIA
declared that where “an applicant’s claim relies primarily
on personal experiences not reasonably subject to verification,
corroborating documentary evidence of the asylum appli-
6                                                No. 03-1641

cant’s particular experience is not required.” Id. at 726. But
the Board went on to insist that “where it is reasonable to
expect corroborating evidence for certain alleged facts per-
taining to the specifics of an applicant’s claim, such evi-
dence should be provided.” Id.
   The application of this rule therefore depends on the rea-
sonableness of expecting certain kinds of evidence. The
Board provided some guidance for making such a determina-
tion. On the one hand, “an asylum applicant should provide
documentary support for material facts which are central to
his or her claim and easily subject to verification, such as
evidence of his or her place of birth, media accounts of large
demonstrations, evidence of a publicly held office, or
documentation of medical treatment.” Id. (emphasis added).
On the other hand, “[u]nreasonable demands [should not
be] placed on an asylum applicant to present evidence to
corroborate particular experiences (e.g., corroboration from
the persecutor).” Id.
   As a further safety valve, the Board allowed that where
corroborating documentation is reasonably expected, an ap-
plicant who is unable to produce such documentation may
instead provide “an explanation . . . as to why such infor-
mation was not presented.” Id. The Board offered an
illustration:
    [I]f an applicant claims persecution based on her ac-
    tivities as vice-president of a union for 2 years, she
    should provide some corroborating evidence indicating
    that she held the office of vice-president or an explana-
    tion of why she did not provide such corroborating evi-
    dence. The absence of such corroborating evidence can
    lead to a finding that an applicant has failed to meet
    her burden of proof.
Id. at 725-26.
  The BIA’s interpretation of 8 C.F.R. § 208.13(a) is not the
only one possible. The Ninth Circuit, for instance, has de-
clared that it “does not require corroborative evidence . . .
No. 03-1641                                                   7

from applicants for asylum and withholding of deportation
who have testified credibly,” Ladha v. INS, 215 F.3d 889,
889 (9th Cir. 2000) (citation and internal quotation marks
omitted), and thus rejects the BIA’s corroboration rule. The
Ninth Circuit interprets the word “may” in the phrase “may
be sufficient” to mean only “that sometimes the facts,
credibly testified to and taken therefore to be true, will not
cover all elements of the asylum or withholding claim
needed to justify relief.” Id. at 901 n.12.
  The Second Circuit, in contrast, has endorsed the BIA’s
interpretation of the regulation, and with it the BIA’s cor-
roboration rule. See Guan Shan Liao v. United States Dept.
of Justice, 293 F.3d 61, 71 (2d Cir. 2002); Diallo v. INS, 232
F.3d 279, 285-86 (2d Cir. 2000). Likewise the Third Circuit,
while acknowledging that other interpretations of 8 C.F.R.
§ 208.13(a) are possible, has found the BIA’s interpretation
to be permissible and worthy of deference. See Abdulai v.
Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001); see also Kayembe
v. Ashcroft, 334 F.3d 231, 238 (3d Cir. 2003) (Cudahy, J.,
sitting by designation); see generally Brian P. Downey &
Angelo A. Stio III, “Of Course We Believe You, But . . .”: The
Third Circuit’s Position on Corroboration of Credible
Testimony, 48 Vill. L. Rev. 1281 (2003).
  We have expressed skepticism about the use of the cor-
roboration rule to discount otherwise credible testimony.
See Uwase v. Ashcroft, 349 F.3d 1039, 1041 (7th Cir. 2003)
(“Corroborating evidence is essential to bolster an otherwise
unconvincing case, but when an asylum applicant does
testify credibly, ‘it is not necessary for [her] to submit cor-
roborating evidence in order to sustain her burden of proof.’ ”)
(quoting Georgis v. Ashcroft, 328 F.3d 962, 969 (7th Cir.
2003)); see also Kourski v. Ashcroft, 355 F.3d 1038, 1039 (7th
Cir. 2004) (observing “tension” between the BIA’s corrobora-
tion rule and the language of 8 C.F.R. § 208.13(a)). We have
also suggested that the importance of corroboration depends
in part on the degree of specificity and detail in a peti-
8                                                No. 03-1641

tioner’s story. See Ahmed v. Ashcroft, 348 F.3d 611, 618-19
(7th Cir. 2003); Bevc v. INS, 47 F.3d 907, 910 (7th Cir.
1995); Carvajal-Munoz v. INS, 743 F.2d 562, 577 (7th Cir.
1984).
  Nevertheless, we do not reject the BIA’s corroboration
rule out of hand. In order that we may review its application,
however, an IJ must explain his use of it. Such an explana-
tion should include, at a minimum: (1) an explicit credibility
finding; (2) an explanation of why it is reasonable to expect
additional corroboration; and (3) an account of why the
petitioner’s explanation for not producing that corroboration
is inadequate. See Diallo, 232 F.3d at 287.
  Each of these elements is missing from the IJ’s decision
in this case. Although the IJ stated that the petitioners’
testimony was consistent with their written narrative and
with the established country conditions, he did not say
whether he found that testimony to be credible. He identified
numerous documents that he thought the petitioners should
have produced, but he did not explain why that expectation
was reasonable. And he did not address the explanations
Evguenia gave for not producing the documentation he ex-
pected. These failings alone warrant a remand. See Diallo,
232 F.3d at 290 (“[I]n the absence of an explicit credibility
finding, an explanation of the need for additional corrobora-
tion, and an assessment of [the petitioner’s] reasons for his
failure to produce further corroboration, we conclude that the
BIA’s ultimate ruling cannot stand.”); see also Kayembe, 334
F.3d at 238 (remanding where BIA failed to identify facts
that require corroboration); Abdulai, 239 F.3d at 555
(same).
  Additionally, it is apparent that many if not most of the
documents the IJ sought as corroboration were not reason-
ably available to the petitioners. For example, the IJ noted
the lack of evidence that Evguenia’s husband Andrei was
murdered because of his involvement in the investigation of
pervasive government corruption. Although that assertion
No. 03-1641                                                   9

clearly is material and central to the petitioners’ claim, we do
not see how it is “easily subject to verification.” In re
S-M-J-, 21 I. & N. Dec. at 726. It was equally unreasonable
for the IJ to have expected documentation (such as letters
or newspaper stories) showing that Andrei’s sister was mur-
dered: given the established atmosphere of violence and fear
in Kaliningrad, it would be surprising to find someone
willing to investigate and publicize such an attack. Other
requested documents—from the hospital in which Andrei
was held against his will; from the tax service that ordered
him to drop the investigation; from the governor’s office that
was being investigated—can only be described as “corrobo-
ration from the persecutor.” See In re S-M-J-, 21 I. & N.
Dec. at 725.
  The IJ also expected the petitioners to provide corroborat-
ing letters and affidavits from friends and acquaintances. This
may be a reasonable requirement in general, but in this case
Evguenia explained that it was difficult for her to request
such help, given the threats and attacks that had been made
against people associated with the investigation. In support
of this explanation, Evguenia pointed to the letter she
received from Irina Bulatova, which described an atmo-
sphere of pervasive intimidation:
    Unfortunately I could not find out anything [about
    Vladislav, Evguenia’s missing son] since our last talk
    over the phone. Nobody either heard or knows anything
    at all. It looks like nothing has ever happened, like this
    topic has simply gone. Currently other things not less
    terrible are happening: people disappear without a trace,
    shooting, fights between criminal groups, abducting people
    for a ransom; everybody, like the Glushkovs [mutual ac-
    quaintances], is afraid to open the mouth. When I was
    at their place his wife kept on kicking him under the
    table (it was even shaking) for him not to blurt out too
    much. They know that we kept in touch, that’s why they
10                                               No. 03-1641

     were not happy when I asked them questions. Now I am
     more than ever convinced that fear makes people lose
     what is good in them.
The IJ does not appear to have taken this atmosphere into
consideration in finding that the petitioners should have
produced corroborating evidence from friends and acquain-
tances still living in Kaliningrad.
   There was one person identified by the IJ who might have
been able to testify: Irina Bongarenko, the former neighbor
now living in Chicago. Evguenia said that it didn’t occur to
her that such testimony would be necessary or helpful, but
the IJ was unsatisfied by this explanation (“This was an in-
dividual who presumably knew the respondent in
Kaliningrad, who took some risks to transport documents
that purportedly support the respondent’s case, yet she was
not called as a witness to testify.”). It may be true that this
former neighbor could have corroborated certain elements
of Evguenia’s story. But standing alone, the absence of this
one piece of potentially corroborating testimony is not a
sufficient basis for affirming the IJ’s finding. Cf. Georgis,
328 F.3d at 970 (declining to defer to an IJ’s credibility
finding where five of the six stated reasons were either unsup-
ported or were based on improper exclusion of evidence).
   Finally, the IJ more or less completely discounted the cor-
roboration the petitioners did provide—the death certificate,
the request for an evaluation of Andrei’s professional
fitness, and the letter from Irina Bulatova. Although the IJ
acknowledged this evidence, he made it clear that he
considered it to be inadequate. But under 8 C.F.R. § 208.13(a),
even as interpreted by the BIA, a petitioner’s credible tes-
timony alone can be enough to meet the petitioner’s burden of
proof when there is no other evidence that can reasonably
be expected. Given the unreasonableness of the IJ’s evi-
dentiary expectations, we cannot sustain his finding that
the petitioners failed to meet their burden of proof.
No. 03-1641                                                11

  One last note: The petitioners were granted voluntary de-
parture upon posting of a $1000 bond. When the deadline
passed without their departure, the INS declared the money
forfeited. In light of our decision today, we direct the gov-
ernment to consider refunding that money to the petitioners.
  We GRANT the petitions for review, VACATE the IJ’s de-
cision, and REMAND the case for further proceedings. Al-
though the choice of a presiding judge is left to the discre-
tion of the BIA, we urge the BIA to assign a different judge
to this case on remand. Cf. Circuit Rule 36 of the United
States Court of Appeals for the Seventh Circuit. See also Bace
v. Ashcroft, 352 F.3d 1133, 1141 (7th Cir. 2003); Georgis,
328 F.3d at 970.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—9-29-04